UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1947


In re: TOMMY ADAMS, JR.,

                    Petitioner.


              On Petition for Writ of Mandamus. (4:18-cr-00520-RBH-1)


Submitted: December 21, 2020                                      Decided: February 2, 2021


Before NIEMEYER, DIAZ, and RUSHING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Tommy Adams, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Tommy Adams, Jr., petitions for a writ of mandamus directing the district court to

rule on his motion for summary judgment relating to his motion for compassionate release.

Our review of the district court’s docket reveals that the district court denied Adams’

motion on September 8, 2020. Accordingly, we deny the mandamus petition as moot. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                    PETITION DENIED




                                           2